Citation Nr: 0506913	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for sarcoidosis.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for alcoholism.

5.  Timeliness of the filing of a substantive appeal for the 
issues of entitlement to service connection for chest pains 
and alcoholism.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and May 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In November 2001, the RO 
denied service connection for right eye and psychiatric 
disorders.  In May 2002, the RO notified the veteran that he 
had not submitted a timely notice of disagreement with a July 
2000 rating decision that denied service connection for 
alcoholism and a petition to reopen a claim for service 
connection for chest pains.

Review of the claims folder indicates that the veteran has 
claimed service connection for PTSD.  The claim that is 
before the Board is one for service connection for an 
acquired psychiatric disorder, other than PTSD.  In this 
decision, the Board addresses the contention that a 
psychiatric disorder other than PTSD is related to the 
veteran's active service.  The claim for service connection 
for PTSD involves a separate and distinct claim that is not 
inextricably intertwined with the claim for service 
connection claim for a psychiatric disorder in general and is 
not currently on appeal before the Board.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 
549 (1993).  The claim for service connection for PTSD is 
referred to the RO for appropriate action.

The veteran had been scheduled to appear at a personal 
hearing before a Veterans Law Judge in Washington, D.C., in 
March 2004, but he failed to report as scheduled.

The issues of entitlement to service connection for 
sarcoidosis and whether new and material evidence has been 
presented to reopen a claim for service connection for 
alcoholism are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There veteran does not have a current right eye disorder.

2.  The veteran does not have a current psychiatric disorder.

3.  A July 2000 RO rating decision denied entitlement to 
service connection for chest pains and alcoholism.  A notice 
of disagreement was not filed within one year following 
notice of the July 2000 RO rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002);  38 C.F.R. §§ 3.303 (2004).

2.  The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A timely notice of disagreement of the RO's July 2000 
rating decision as to the issues of entitlement to service 
connection for chest pains and alcoholism was not submitted 
and that decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(a),(b),(c) 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2002.  The veteran's 
claims were initially adjudicated by the RO in July 2000, but 
were readjudicated in November 2001 in light of the enactment 
of the VCAA.  The requisite notice letter was provided to the 
veteran subsequent to readjudication of the claims by the RO 
in November 2001.  In the November 2002 letter, the veteran 
was told of the requirements to establish a successful claim 
for service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence in 
his possession pertaining to the claim to the RO.  

Although the section 5103(a) notice provided to the veteran 
was deficient as to its timing, that error was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the content-complying notice in November 2002 was 
subsequently considered by the RO in a supplemental statement 
of the case and rating decision dated in September 2003.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records relevant to the issues decided 
herein have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In August 2003, the veteran stated that he 
was not receiving any current treatment for his conditions.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran had been 
scheduled for a VA examination in August 2003, but canceled 
this appointment.  VA's duty to assist is not always a "one-
way street"; the veteran has an obligation to assist in the 
adjudication of her claim in notifying VA of any change in 
address.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In any event, VA examination is not indicated because the 
evidentiary record does not contain competent evidence of a 
currently diagnosed right eye disability or persistent or 
recurrent symptoms of such disability.  The veteran has not 
stated that he currently suffers from a right eye disorder.  
Nor is there competent evidence indicating that the claimed 
disabilities may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(A); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  
	
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Presumptive service connection is provided for a psychosis 
which becomes manifest to a compensable degree within one 
year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the veteran's service medical records reveals 
that in July 1968, he was treated for a two day history of 
right upper eyelid swelling.  The impression was probably 
conjunctivitis.  

A report of medical examination dated in March 1969 and 
completed at the time of the veteran's separation shows that 
upon clinical evaluation, his eyes were normal.  The 
accompanying report of medical history, also dated in March 
1969 and completed by the veteran, shows that he denied any 
eye trouble.

The service medical records are negative for any complaints 
or findings of  psychiatric disorder.  Similarly, on 
separation examination in March 1969, psychiatric examination 
was normal and the veteran denied any psychiatric problems.

Subsequent to service, hospital treatment records from the 
U.S. Naval Hospital in Philadelphia, Pennsylvania, dated in 
June 1971 are completely negative for any complaints or 
findings of a right eye disorder or a psychiatric disorder.  
The veteran was treated for chest pain.  Examination of the 
eyes was normal and the veteran stated that he had no trouble 
with nerves.  He failed to return from weekend liberty and 
was discharged from the hospital.

Post-service treatment records from the Los Angeles and 
Philadelphia VA treatment facilities and are also negative 
for any findings of a right eye disorder or a psychiatric 
disorder.  The veteran was treated for alcohol dependence.  
In December 1998, examination of the veteran's eyes was 
essentially normal, and the assessment was no medical 
problems.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right eye and psychiatric disorder.  Although there is an 
incidence in service of conjunctivitis in July 1968, this 
appears to have been acute and transitory as the separation 
examination was negative of any symptoms associated with a 
right eye disorder.  There is no competent evidence of record 
showing that the veteran suffers from a current right eye or 
psychiatric disorder.  

To the extent that the veteran claims that he has right eye 
and psychiatric disorders related to his active service, 
these assertions cannot be deemed competent as it has not 
been demonstrated that as a layperson, the veteran is 
qualified to render a medical opinion regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge. See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In the absence of diagnoses of a current right eye and 
psychiatric disorders, service connection is not warranted.  
The United States Court of Veterans Appeals in Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability (emphasis in orig.).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer, at 
225.  

The preponderance of the evidence is against the claims for 
service connection for right eye and psychiatric disorders.  
Since the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

Timeliness of notice of disagreement

In March 1972, the RO denied service connection for chest 
pains.  The veteran was notified of this decision and of his 
appellate rights by letter dated March 21, 1972.  He did not 
appeal.  In April 1999, he sought to reopen his claim.  He 
also requested service connection for alcoholism.  

In July 2000, the RO denied entitlement to service connection 
alcoholism and found that the veteran has not submitted new 
and material evidence to reopen his claim for service 
connection for chest pains.  The veteran was notified of this 
decision and of his appellate rights at his last known 
address by letter dated July 11, 2000.  The notice letter was 
not returned to the RO by the U.S. Postal Service.  The 
veteran did not file notice of disagreement within one year 
of being notified of the decision.  The next correspondence 
from the veteran was received on February 15, 2002.  He 
submitted a notice of disagreement in July 2002.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the result of the initial review or determination.  
A substantive appeal must then be filed within 60 days from 
the date the RO mails the statement of the case to the 
appellant or within the remainder of the one year period from 
the date of the notification of the determination, whichever 
period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302(a),(b),(c).

A written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a). 

As the veteran did not file notice of disagreement within one 
year of the July 2000 rating decision deny the claims 
concerning alcoholism and chest pains, it became final.  The 
veteran submitted a notice of disagreement with regard to 
these issues on July 15, 2002.  This was more than two years 
following notification of the July 2000 decision.  
Accordingly, a timely notice of disagreement was not filed by 
the veteran.  As such, these claims are dismissed for lack of 
jurisdiction. 


ORDER

Entitlement to service connection for a right eye disorder is 
denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

A timely notice of disagreement was not received to the July 
2000 rating decision denying service connection chest pains 
and alcoholism.  This claim is dismissed.


REMAND

In September 2003, the RO denied entitlement to service 
connection for sarcoidosis and found that new and material 
evidence had not been provided to reopen the claim for 
service connection for alcoholism.  In his VA Form 9 dated in 
October 2003, the veteran appears to be expressing 
disagreement with the September 2003 rating action as to 
these issues.  Under the circumstances, these issues are not 
yet ripe for appellate review and must be remanded for 
issuance of a statement of the case and to ensure protection 
of the appellant's due process rights.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED for the following:

Provide the veteran a statement of the case 
addressing the issues of entitlement to 
service connection for sarcoidosis and 
whether new and material evidence has been 
provided to reopen a claim for service 
connection for alcoholism.  Notify him of the 
time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of these issues and secure 
appellate review by the Board.  Thereafter, 
these issues are to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


